DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 06/07/2022.
Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 6, and 11, the phrase “a first edgeless profile between the first curved sidewall, said depth profile, and said second curved sidewall … a second edgeless profile between the first curved sidewall, said depth profile, and said second curved sidewall” renders claims 1, 6, and 11 vague and indefinite because is it unclear what is considered “edgeless”.  Merriam-Webster defines the term “edge” as “a line or line segment that is the intersection of two plane faces or of two planes”.  It is unclear if the curved surfaces make the profile edgeless since there is no plane surface, if a curved transition between the surfaces render the profile edgeless since there is no line of intersection, or if it is based on some other undisclosed feature that render the profile edgeless.  For examining purposes, if the prior art discloses curved surfaces or a curved transition between the surfaces, the lateral cross-section profile is considered edgeless.
Regarding claim 13, the phrase “said perimeter of said cup extends around a staple entry zone, a staple exit zone” renders claim 13 vague and indefinite because if they are the same or different form the entry portion and exit portion.  Claim 13 is dependent of claim 11 and claim 11 disclose the cup comprising an entry portion and an exit portion.  It is unclear if the entry zone of claim 13 is the same or different from the entry portion of claim 11 and it is unclear if the exit zone of claim 13 is the same or different from the exit portion of claim 11.  For examining purposes, the phrase is interpreted as “said perimeter of said cup extends around the entry portion, the exit portion, and a transition zone”.
Claims 3-5, 7-10, 12, and 14-21 are dependent of claim 1, 6, and 11 respectively and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Bordreaux et al. (2014/0239037) in view of references Esposito et al. (5350400), Blewett (5480089), and Redmond (EP 0251444).
Regarding claim 1, Bordreaux et al. disclose an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a tissue compression surface (202),
wherein a plurality of pockets (210) are defined in said tissue compression surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) defines a longitudinal cup axis (see Figure 14 below) ,
wherein said cup (220, 240) comprises:
an entry portion (see Figure 15 below),
wherein said leg (270, 290) is configured to initially contact said cup (220, 240) within said entry portion (see Figure 15 below);
an exit portion (see Figure 15 below),
wherein said leg (270, 290) is configured to exit said cup (220, 240) within said exit portion (see Figure 15 below);
a boundary surface comprising:
a perimeter (see Figure 15 below);
a depth profile (see Figure 15 below) defining the depth of said cup (220, 240) along the length of said cup (220, 240);
a first sidewall (226) extending from said perimeter (see Figure 15 below) toward said depth profile (see Figure below); and
a second sidewall (228) extending from said perimeter (see Figure 15 below) toward said depth profile (see Figure 15 below),
wherein said first sidewall (226) and second sidewall (228) intersect said perimeter at a constant angle along a majority of the length of said cup (220, 240), and
wherein the boundary surface extends between a first lateral side (see Figure 14 below) of the cup (220, 240) and a second lateral side (see Figure 14 below) of the cup (220, 240);
a first lateral cross-section (see Figure 14 below) transverse to said longitudinal cup (220, 240) axis within said entry portion (see Figure 15 below) of said cup (220, 240); and
a second lateral cross-section (see Figure 14 below) transverse to said longitudinal cup (220, 240) axis within said exit portion (see Figure 15 below) of said cup (220, 240).
(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93) 
[AltContent: textbox (Second Lateral Cross-Section)][AltContent: arrow][AltContent: textbox (First Lateral Cross-Section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (First Lateral Side)][AltContent: arrow][AltContent: textbox (Second Lateral Side)][AltContent: arrow][AltContent: textbox (Boudreaux et al.)]
    PNG
    media_image1.png
    271
    674
    media_image1.png
    Greyscale

[AltContent: textbox (Exit Portion)][AltContent: textbox (Entry Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transition Zone)][AltContent: textbox (Depth Profile)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Perimeter)][AltContent: textbox (Boudreaux et al.)]
    PNG
    media_image2.png
    366
    752
    media_image2.png
    Greyscale

However, Bordreaux et al. does not disclose the first sidewall and second side wall are curved and does not disclose the boundary surface is entirely curved and has an edgeless profile between the first curved sidewall and second curved sidewall.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux et al. to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the bottom surface of Bordreaux et al. by incorporating a radius of curvature since column 3 lines 53-58 of Blewett states such a modification would allow the pocket to better receive a staple leg with a round cross-section shape.
Redmond discloses an anvil (10) comprising: a tissue compression surface (12); and a plurality of pockets (14), wherein each of the plurality of pockets (14) include: a first sidewall (28); a second sidewall (28); and a bottom surface (24), wherein each of the plurality of pocket (14) has a lateral cross-section comprising an curved transition between the first sidewall (28) and the bottom surface (24), and between the second sidewall (28) and the bottom surface (24). (Figure 7-8 and Page 6 lines 14-23, 34-37, Page 7 lines 1-16)  Since the curved transition result in no line of intersection between the bottom surface and sidewall, the profile of the pockets are interpreted edgeless.
[AltContent: textbox (Redmond)][AltContent: arrow][AltContent: textbox (Edgeless Profile)][AltContent: textbox (Edgeless Profile)][AltContent: textbox (Redmond)][AltContent: arrow]
    PNG
    media_image3.png
    179
    708
    media_image3.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cups of Bordreaux et al. by incorporating the edgeless profile as taught by Redmond, since page 7 lines 10-16 of Redmond state such a modification would ensure to smoothly guide the leg portions from the initial position to the final position.
When modifying the cups of Bordreaux et al. in view of the edgeless profile as taught by Redmond, both the entry portion and the exit portion of the cups are interpreted to have an edgeless profile.
Regarding claim 3, Bordreaux et al. discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.
Therefore, it would have been prima facie obvious to modify Bordreaux et al., Esposito et al., Blewett, and Redmond to obtain the invention as specified in claim 3 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 4, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a bottom surface (Bordreaux et al. – 222, 224) intermediate said first curved sidewall (Bordreaux et al. – 226) and second curved sidewall (Bordreaux et al. – 228), wherein said first curved sidewall (Bordreaux et al. – 226) comprises a first radius of curvature at a first cross-sectional location, wherein said bottom surface (Bordreaux et al. – 222, 224) comprises a second radius of curvature at said first cross-sectional location, and wherein said second radius of curvature is different than said first radius of curvature. (Blewett – Column 3 lines 53-58)
Regarding claim 5, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the bottom surface (Bordreaux et al. – 222, 224) comprises a variable radius (Blewett – R) of curvature along the length thereof. (Blewett – Column 3 lines 59-64)
Regarding claim 6, Bordreaux et al. disclose an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a planar surface (202),
wherein a plurality of pockets (210) are defined in said planar surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) defines a longitudinal cup axis (see Figure 14 above),
wherein said cup (220, 240) comprises:
an entry portion (see Figure 15 above),
wherein said leg (270, 290) is configured to initially contact said cup (220, 240) within said entry portion (see Figure 15 above);
an exit portion (see Figure 15 above),
wherein said leg (270, 290) is configured to exit said cup (220, 240) within said exit portion (see Figure 15 above);
a boundry surface comprising:
a perimeter (see Figure 15 above) comprising a first side (see Figure 14 above) and a second side (see Figure 14 above) on opposite sides of said longitudinal cup axis (see Figure 14 above); and
a depth profile (see Figure 15 above) defining the depth of said cup along the length of said cup (220, 240), and
wherein the boundary surface extends between a first lateral side (see Figure 14 above) of the cup (220, 240) and a second lateral side of the cup (220, 240), 
wherein the boundary surface further comprises a first lateral cross-section (see Figure 14 above) transverse to said longitudinal cup (220, 240) axis within said entry portion (see Figure 15 above) of said cup (220, 240), and
wherein the boundary surface further comprises a second lateral cross-section (see Figure 14 above) transverse to said longitudinal cup (220, 240) axis within said exit portion (see Figure 15 above) of said cup (220, 240).
(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93)
However, Bordreaux et al. does not disclose the boundary surface comprises a plurality of longitudinally-offset profile curvatures, and the boundary surface is entirely curved and has an edgeless profile between the first curved sidewall and second curved sidewall.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux et al. to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the bottom surface of Bordreaux et al. by incorporating a radius of curvature since column 3 lines 53-58 of Blewett states such a modification would allow the pocket to better receive a staple leg with a round cross-section shape.
When modifying Bordreaux et al. in view of Esposito et al. and Blewett, the curved sidewalls is interpreted as the first arc intersecting said perimeter and the bottom surface with a cross-sectional radius of curvature is interpreted as the second arc.
Redmond discloses an anvil (10) comprising: a tissue compression surface (12); and a plurality of pockets (14), wherein each of the plurality of pockets (14) include: a first sidewall (28); a second sidewall (28); and a bottom surface (24), wherein each of the plurality of pocket (14) has a lateral cross-section comprising an curved transition between the first sidewall (28) and the bottom surface (24), and between the second sidewall (28) and the bottom surface (24). (Figure 7-8 and Page 6 lines 14-23, 34-37, Page 7 lines 1-16)  Since the curved transition result in no line of intersection between the bottom surface and sidewall, the profile of the pockets are interpreted edgeless.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cups of Bordreaux et al. by incorporating the edgeless profile as taught by Redmond, since page 7 lines 10-16 of Redmond state such a modification would ensure to smoothly guide the leg portions from the initial position to the final position.
When modifying the cups of Bordreaux et al. in view of the edgeless profile as taught by Redmond, both the entry portion and the exit portion of the cups are interpreted to have an edgeless profile.
Regarding claim 7, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose each said plurality of curvatures comprises a second arc comprising a second radius of curvature, wherein the second radius of curvature is different than said first radius of curvature.  (Blewett – Column 3 lines 8-23)
Regarding claim 8, Bordreaux et al. discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.
Therefore, it would have been prima facie obvious to modify Bordreaux et al., Esposito et al., Blewett, and Redmond to obtain the invention as specified in claim 8 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 9, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a first sidewall (Bordreaux et al. – 226) extending from said perimeter (Bordreaux et al. – see Figure 15 above) toward said depth profile (Bordreaux et al. – see Figure 15 above), a second sidewall (Bordreaux et al. – 228) extending from said perimeter (Bordreaux et al. – see Figure 15 above) toward said depth profile (Bordreaux et al. – see Figure 15 above), and an inflection surface (Bordreaux et al. – 222, 224) extending intermediate said first sidewall (Bordreaux et al. – 226) and the second sidewall (Bordreaux et al. – 228), wherein said inflection surface (Bordreaux et al. – 222, 224) is entirely-curved.  (Bordreaux et al. – Figure 13-17 and Page 7 paragraph 93) (Blewett – Figure 12 and Column 3 lines 53-58)
Regarding claim 10, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the depth of said cup (Bordreaux et al. – 220, 240) varies along the length thereof. (Bordreaux et al. – Figure 13-17)
Regarding claim 11, Bordreaux et al. discloses an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a planar surface (202),
wherein a plurality of pockets (210) are defined in said planar surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) defines a longitudinal cup axis (see Figure 14 above),
wherein said cup (220, 240) comprises:
an entry portion (see Figure 15 above),
wherein said leg (270, 290) is configured to initially contact said cup (220, 240) within said entry portion (see Figure 15 above);
an exit portion (see Figure 15 above),
wherein said leg (270, 290) is configured to exit said cup (220, 240) within said exit portion (see Figure 15 above);
a boundry surface comprising:
a perimeter (see Figure 15 below) comprising a first side (see Figure 14 above) and a second side (see Figure 14 above) on opposite sides of side longitudinal cup axis (see Figure 14 above);
a depth profile (see Figure 15 above) defining the depth of said cup along the length of said cup (220, 240); and
a plurality of longitudinally-offset profile curvatures (222, 224) intersecting said perimeter (see Figure 15 above) and said depth profile (see Figure 15 above),
wherein said plurality of longitudinally-offset profile curvatures (222, 224) intersect said perimeter at a first angle,
wherein the boundary surface extends between a first lateral side (see Figure 14 above) of the cup (220, 240) and a second lateral side of the cup (220, 240),
wherein the boundary surface further comprises a first lateral cross-section (see Figure 14 above) transverse to said longitudinal cup (220, 240) axis within said entry portion (see Figure 15 above) of said cup (220, 240), and
wherein the boundary surface further comprises a second lateral cross-section (see Figure 14 above) transverse to said longitudinal cup (220, 240) axis within said exit portion (see Figure 15 above) of said cup (220, 240).
(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93, Page 8 paragraph 101) 
However, Bordreaux et al. does not disclose the boundary surface comprises a plurality of longitudinally-offset profile curvatures, and the boundary surface is entirely curved and has an edgeless profile between the first curved sidewall and second curved sidewall.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux et al. to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the bottom surface of Bordreaux et al. by incorporating a radius of curvature since column 3 lines 53-58 of Blewett states such a modification would allow the pocket to better receive a staple leg with a round cross-section shape.
When modifying Bordreaux et al. in view of Esposito et al. and Blewett, the curved sidewalls is interpreted as the first arc intersecting said perimeter and the bottom surface with a cross-sectional radius of curvature is interpreted as the second arc.
Redmond discloses an anvil (10) comprising: a tissue compression surface (12); and a plurality of pockets (14), wherein each of the plurality of pockets (14) include: a first sidewall (28); a second sidewall (28); and a bottom surface (24), wherein each of the plurality of pocket (14) has a lateral cross-section comprising an curved transition between the first sidewall (28) and the bottom surface (24), and between the second sidewall (28) and the bottom surface (24). (Figure 7-8 and Page 6 lines 14-23, 34-37, Page 7 lines 1-16)  Since the curved transition result in no line of intersection between the bottom surface and sidewall, the profile of the pockets are interpreted edgeless.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cups of Bordreaux et al. by incorporating the edgeless profile as taught by Redmond, since page 7 lines 10-16 of Redmond state such a modification would ensure to smoothly guide the leg portions from the initial position to the final position.
When modifying the cups of Bordreaux et al. in view of the edgeless profile as taught by Redmond, both the entry portion and the exit portion of the cups are interpreted to have an edgeless profile.
Since the boundary surface has an edgeless profile, the curve is interpreted to define a slope at each point of said curve.
Regarding claim 12, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose said end effector (Bordreaux et al. – 12) is movable between an open position and clamped position, and wherein said leg (Bordreaux et al. – 270, 290) is aligned with said cup (Bordreaux et al. – 220, 240) when said end effector (Bordreaux et al. – 12) is in said clamed position. (Bordreaux et al. – Page 4 paragraphs 70-71)
Regarding claim 13, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose said plurality of longitudinally offset profile curvatures (Bordreaux et al. – 222, 224) comprises a first curvature (Bordreaux et al. – 222) and a second curvature (Bordreaux et al. – 224), wherein said perimeter (Bordreaux et al. – see Figure 15 above) of said cup (Bordreaux et al. – 220, 240) extends around a staple entry zone (Bordreaux et al. – see Figure 15 above), a staple exit zone (Bordreaux et al. – see Figure 15 above), and a transition zone (Bordreaux et al. – see Figure 15 above) intermediate said staple entry zone (Bordreaux et al. – see Figure 15 above) and staple exit zone (Bordreaux et al. – see Figure 15 above), and wherein said first curvature and said second curvature intersect said perimeter (Bordreaux et al. – see Figure 15 above) in said transition zone (Bordreaux et al. – see Figure 15 above). (Bordreaux et al. – Figure 15 and Page 8 paragraph 101)
Regarding claim 14, Bordreaux et al. discloses the longitudinally-offset profile curvatures can comprises a plurality of surfaces that are defined by a plurality of radii. (Page 8 paragraph 101)  This means Bordreaux et al. discloses an embodiment comprising three curvatures each having a different radii.
Therefore, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a third curvature intersecting said perimeter at a second angel in said entry zone, and wherein said second angel is different than said first angle.
Regarding claim 15, Bordreaux et al. discloses the longitudinally-offset profile curvatures can comprises a plurality of surfaces that are defined by a plurality of radii. (Page 8 paragraph 101)  This means Bordreaux et al. discloses an embodiment comprising three curvatures each having a different radii.
Therefore, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a third curvature intersecting said perimeter at a second angel in said exit zone, and wherein said second angel is different than said first angle.
Regarding claim 16, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose a first sidewall (Bordreaux et al. – 226) extending from a first lateral side of said cup (Bordreaux et al. – 220, 240); and a second sidewall (Bordreaux et al. – 228) extending from a second lateral side of said cup (Bordreaux et al. – 220, 240); and a bottom surface (Bordreaux et al. – 222, 224), wherein first sidewall (Bordreaux et al. – 226) and second sidewall (Bordreaux et al. – 228) meet at said bottom surface (Bordreaux et al. – 222, 224), and wherein said first sidewall meets said planar surface (Bordreaux et al. – 202) at said first angle along the length of said transition zone (Bordreaux et al. – see Figure 15 above). (Bordreaux et al. – Figure 13-17 and Page 7 paragraph 93)
Regarding claim 17, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the second sidewall (Bordreaux et al. – 228) meets said planar surface (Bordreaux et al. – 202) at said first angle along the length of said transition zone (Bordreaux et al. – See Figure 15 above). (Bordreaux et al. – Figure 13-17 and Page 7 paragraph 93)
Regarding claim 18, Bordreaux et al. discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.
Therefore, it would have been prima facie obvious to modify Bordreaux et al., Esposito et al.,  Blewett, and Redmond to obtain the invention as specified in claim 3 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 19, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose each said longitudinally-offset profile are devoid of linear portions. (Esposito et al. – Figure 7-8)
Regarding claim 20, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose each said longitudinally-offset profile curvature comprises a parabolic curvature. (Esposito et al. – Figure 7-8)
Regarding claim 21, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond disclose the first edgeless profile comprises: a first edgeless transition between said first curved sidewall (Bordreaux et al. – 226) and a bottom surface (Bordreaux et al. – 222, 224); and a second edgeless transition between a second curved sidewall (Bordreaux et al. – 228) and said bottom surface (Bordreaux et al. – 222, 224). (Bordreaux et al. – Page 7 paragraph 93) (Redmond – Figures 7-8)

Response to Arguments
The Amendments filed on 06/07/2022 have been entered.  Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-21 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the arguments, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Bordreaux et al. (2014/0239037) modified by references Esposito et al. (5,350,400), Blewett (5,480,089), and Redmond (EP 0251444), Examiner finds the arguments not persuasive.
Applicant states:
However, as can be seen in FIGS. 1, 6, 7, and 8 of Redmond '444, reproduced below, the cup requires a flat, initially-contacted surface as well as flat sidewalls throughout the cup. These flat surfaces do not provide an edgeless profile between curved sidewalls and a depth of the cup.

It is unclear how the Applicant is considering Redmond to not teach an edgeless profile.  By arguing a boundary surface having a flat bottom surface and flat sidewalls renders a profile with edges, a boundary surface having a curved bottom surface and curved sidewalls would inherently render an edgeless profile.  When modifying Bordreaux et al. in view of Esposito et al. and Blewett, the bottom surface would be curved and both the first and second sidewalls would be curved.  Therefore, based on the Applicant’s arguments, Bordreaux et al. in view of Esposito et al. and Blewett disclose an edgeless profile.
Furthermore, Redmond is not relied upon for the teaching of an entry portion or an exit portion.  Redmond is relied upon for the teaching of a curved transition between the first sidewall and the bottom surface, a curved transition between the second sidewall and the bottom surface.  Since the curved transition results in no line intersection, the profile is considered edgeless.
Bordreaux et al. is relied upon for the teaching of a cup comprising an entry portion wherein a leg is configured to initially contact said cup within said entry portion, and an exit portion wherein said leg is configured to exit said cup within said exit portion.  When modifying Bordreaux et al. in view of Redmond, both the entry portion and the exit portion are interpreted to have an edgeless profile.
Applicant states:
Moreover, as discussed in the previous response, none of the cited references disclose a boundary surface which is an entirely curved and edgeless, let alone entirely curved and edgeless within an entry portion of the cup and an exit portion of the cup.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bordreaux et al. discloses a cup comprising: an entry portion; an exit portion: and a boundary surface including: a depth profile; a first sidewall; and a second sidewall.  Esposito et al. disclose a plurality of pockets comprising a first curved sidewall and a second curved sidewall.  Blewett discloses a plurality of pockets comprising a bottom surface situated between two sidewalls, wherein the bottom surface has a cross-sectional radius of curvature, wherein the bottom surface has as slope different from the sidewalls.  Redmond discloses a plurality of pockets comprising: a first sidewall; a second sidewall; and a bottom surface, wherein each of the plurality of pocket has a lateral cross-section comprising an curved transition between the first sidewall and the bottom surface, and between the second sidewall and the bottom surface.
When modifying Bordreaux et al. in view of Esposito et al., Blewett, and Redmond, the first and second sidewalls are interpreted to be curved, the bottom surface is interpreted to be curved, and the transition between the sidewalls and bottom surface are interpreted to be curved.  Therefore, Bordreaux et al. modified by Esposito et al., Blewett, and Redmond do disclose a boundary surface which is entirely curved and edgeless.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731